1

2

3

4

5                          UNITED STATES DISTRICT COURT

6                         EASTERN DISTRICT OF CALIFORNIA

7

8        MONTEZUMA HARBOR, LLC,          No.   2:19-cv-00831-JAM-KJN
9                    Plaintiff,
10           v.                          ORDER GRANTING IN PART AND
                                         DENYING IN PART DEFENDANT’S
11       UNITED STATES OF AMERICA,       MOTION FOR PARTIAL SUMMARY
                                         JUDGMENT
12                   Defendant.
13

14            I.   FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND1

15           This case involves property damage resulting from the

16   October 2018, Branscombe fire.     Compl. ¶ 2, ECF No. 1.   The fire

17   originated on the Department of United States Air Force’s (“USAF”

18   or “Defendant”) Travis Air Force Base, on October 7, 2018.        Id.

19   ¶ 3.     The fire moved off base, burning Montezuma Harbor LCC’s

20   (“Plaintiff”) property at 3150 Grizzly Island Road in Suisan

21   City, California.     Id. ¶¶ 1-3; Def.’s Mot. for Summ. J. (“Mot.”)

22   at 2, ECF No. 27.

23           Plaintiff filed this action against the United States

24   pursuant to the Federal Torts Claim Act for: (1) prima facie

25   negligence under California Public Resource Code § 4435;

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for April 6, 2021.
                                      1
1    (2) common law negligence; (3) negligence under California Health

2    and Safety Code § 13007; (4) negligence under California Health

3    and Safety Code § 13002; and (5) trespass.     See generally Compl.

4    Defendant now moves for partial summary judgment on Plaintiff’s

5    negligence claims.2   See Mot.   Plaintiff opposed this motion.

6    Opp’n, ECF No. 32.    Defendant replied.   Reply, ECF No. 35.   For

7    the reasons set forth below the Court GRANTS IN PART and DENIES

8    IN PART Defendant’s Motion for Partial Summary Judgment.

9                               II.   OPINION

10        A.     Evidentiary Objections

11        In opposition to Defendant’s Motion, Plaintiff objected to

12   Defendant’s Statement of Undisputed Facts, No. 8 which reads:

13   “[t]hough Perimeter Road’s shoulders were designated BASH, they

14   were maintained by Pride Industries in accordance with the semi-

15   improved grounds standard (4 to 10 inches).”     Plaintiff objects

16   on the basis that this is based on speculation, lacks personal

17   knowledge, lacks foundation, and is not supported by the

18   evidence.    Pl.’s Objs., ECF No. 32-3.    Specifically, Plaintiff

19   contends that the evidence presented only indicates how the BASH

20   areas were supposed to be maintained but there is no evidence to
21   support the conclusion that the grounds were maintained in

22   accordance with those standards.     Id.   This objection is

23   OVERRULED.    Defendant’s evidence of the maintenance standards

24   and schedules supports their claim that area was maintained in

25

26
     2 As Plaintiff points out, Defendant does not address the
     trespass claim in their Motion at all. See Mot. They cannot
27   remedy this by doing so in reply. Accordingly, the Court
     considers Defendant’s Motion to be one for Partial Summary
28   Judgment.
                                      2
1    accordance with those standards.

2           B.   Legal Standard

3           A court must grant a party’s motion for summary judgment

4    “if the movant shows that there is no genuine dispute as to any

5    material fact and the movant is entitled to a judgment as a

6    matter of law.”    Fed. R. Civ. P. 56(a).    The movant bears the

7    initial burden of “informing the district court of the basis for

8    its motion, and identifying [the documents] which it believes

9    demonstrate the absence of a genuine issue of material fact.”

10   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).      A fact is

11   material if it “might affect the outcome of the suit under the

12   governing law.”     Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

13   248 (1986).    Once the movant makes this initial showing, the

14   burden rests upon the nonmoving party to “set forth specific

15   facts showing that there is a genuine issue for trial.”       Id. at

16   250.   An issue of fact is genuine if “the evidence is such that

17   a reasonable jury could return a verdict for the nonmoving

18   party.”     Id. at 248.

19          C.   Analysis

20          As a sovereign, the United States “is immune from suits
21   save as it consents to be sued.”       Lehman v. Nakshian, 453 U.S.

22   156, 160 (1981) (internal quotation marks and citation omitted).

23   “The Federal Torts Claims Act is a limited waiver of sovereign

24   immunity, making the Federal Government liable to the same

25   extent as a private party for certain torts of federal employees

26   acting within the scope of their employment.”      United States v.
27   Orleans, 425 U.S. 807, 813 (1976).      The law of the state where

28   the negligence occurred governs the scope of the United States’
                                        3
1    liability.      28 U.S.C. § 1346(b)(1).     Because the alleged

2    negligence occurred in California, California law governs.

3               1.      Prima Facie Negligence

4        Under California law the elements of a cause of action for

5    negligence are: (1) a legal duty to use care; (2) a breach of

6    such legal duty; and (3) that the breach proximately caused

7    plaintiff’s injury.      Ladd v. Cty. of San Mateo, 12 Cal.4th 913,

8    917 (1996).      Under California Public Resource Code § 4435 “[i]f

9    any fire originates from the operation or use of any engine,

10   machine, barbecue, incinerator, railroad rolling stock, chimney,

11   or any other device which may kindle a fire, the occurrence of

12   the fire is prima facie evidence of negligence in the

13   maintenance, operation, or use of such engine, machine,

14   barbecue, incinerator, railroad rolling stock, chimney, or other

15   device.”   Cal. Pub. Res. Code § 4435.

16       Plaintiff’s first theory of negligence is one for prima

17   facie negligence under California Public Resource Code § 4435.

18   Both parties agree that the most probable cause of the fire was

19   hot metal fragments of a catalytic converter from a vehicle

20   exhaust system.      Pl.’s Resp. to Def.’s Statement of Undisputed
21   Facts (“Def.’s SUF”) No. 1, ECF No. 32.        The parties dispute,

22   however, whether it was an Air Force or privately owned vehicle

23   that caused the fire.     Def.’s SUF No. 2.     The government argues

24   that Plaintiff has not put forth sufficient evidence to create a

25   genuine issue as to whether the vehicle was owned and operated

26   by the government.      See Mot. at 5; Reply at 2-3.
27       The Court disagrees.       Plaintiff points to a deposition by

28   John Miller in which he states that video surveillance of an
                                         4
1    area near the fire shows a government vehicle passing through.

2    Def.’s SUF No. 2.   He identified it was a government vehicle by

3    comparing the images in the video with that of photographs taken

4    of Air Force police vehicles.     Id.   While Plaintiff’s expert may

5    not be able to testify on the issue, Defendant doesn’t address

6    why the jury could not ascertain for themselves if the vehicle

7    in the video matched the photographs of the government vehicles.

8    Viewed in the light most favorable to Plaintiff, a reasonable

9    jury could find that it was more likely than not a government

10   vehicle that caused the fire, especially given it occurred on a

11   government base.    See Anderson v. Liberty Lobby, Inc., 477 U.S.

12   242, 248 (1986); Scarborough v. Urgo, 216 P. 584, 352 (Cal.

13   1923) (level of proof in negligence action is preponderance of

14   evidence).

15       Defendant also argues that even if Plaintiff could show the

16   vehicle was owned and operated by the government, Plaintiff has

17   introduced no evidence demonstrating that the emitted fragments

18   were the result of the Air Force’s negligence.     Mot. at 5.     But

19   under California Public Resource Code § 4435, Plaintiff does not

20   have to show negligence.   Rather “where a fire originates from
21   the use of a covered device, negligence is assumed from the very

22   fact that the fire started.     It is not plaintiff’s

23   responsibility to [prove] negligence led to the origination of

24   the fire.”   United States v. Sierra Pac. Indus., 879 F.Supp.2d

25   1096, 1110 (E.D. Cal. 2012).     Rather if Plaintiff is able to

26   demonstrate it was a government vehicle “[i]t will be
27   defendants’ burden at trial to present sufficient evidence that

28   the [vehicle] was not negligently maintained, operated, or
                                        5
1    used.”   Id. at 1111.   Accordingly, Defendant’s Motion for

2    Summary Judgment on Plaintiff’s prima facie negligence claim,

3    count one, is DENIED.    Because Plaintiff may be able to prove

4    negligence under this theory Defendant’s Motion for Summary

5    Judgment on claims three and four is also DENIED.

6        But Plaintiff also asserts a second cause of action for

7    negligence under a common law duty to maintain the vehicles on

8    the Base.    Compl. ¶¶ 19-22.    As Defendant points out, Plaintiff

9    offers no evidence to suggest that any government employee was

10   negligent in their maintenance of the car.      Mot. at 4-5 (citing

11   Boesch Decl. Ex O (Miller Depo, at 12:4-19) (“Q. So here you are

12   offering the opinion that the Air Force negligently caused the

13   Branscombe Fire by inadequately maintaining a vehicle? A. I

14   don’t have information whether they maintained them or not, so I

15   couldn’t say.”).    Unlike the prima facie claim, Plaintiff must

16   prove Defendant breached the duty of care.      Plaintiff fails to

17   address this in its opposition.      See Opp’n at 5-6.   Thus,

18   Defendant’s Motion for Summary Judgment on the common law

19   negligence claim, count two, is GRANTED.

20               2.   Other Theories of Negligence
21       Defendant also argues summary judgment is warranted

22   notwithstanding Plaintiff’s two other theories of negligence:

23   (1) negligence in maintaining the weeds and grass and

24   (2) negligent firefighting tactics and use of equipment.         Mot.

25   at 5-10.    Defendant argues that Plaintiff has presented

26   insufficient evidence to support these theories as Plaintiff’s
27   expert opinion, the only supporting evidence, is unreliable and

28   therefore inadmissible.    Id.   The Court agrees.
                                         6
1        Rule 702 of the Federal Rules of Evidence states that “[a]

2    witness who is qualified as an expert by knowledge, skill,

3    experience, training, or education may testify in the form of an

4    opinion or otherwise if”: (a) the expert’s scientific,

5    technical, or other specialized knowledge will help the trier of

6    fact to understand the evidence or to determine a fact in issue;

7    (b) the testimony is based on sufficient facts or data; (c) the

8    testimony is the product of reliable principles and methods; and

9    (d) the expert has reliably applied the principles and methods

10   to the facts of the case.     Fed. R. Evid. 702.   For expert

11   testimony to be admissible it must be both relevant and

12   reliable.    Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 147

13   (1999).     Thus, “the trial judge must determine whether the

14   testimony has ‘a reliable basis in the knowledge and experience

15   of [the relevant] discipline.’”     Id. at 149 (quoting Daubert v.

16   Merrell Dow Pharm., Inc., 509 U.S. 597, 592 (1993)).

17       The only evidence supporting Plaintiff’s claim that

18   Defendant was negligent in maintaining the areas containing

19   weeds and grass is the opinion of their expert, John Miller.

20   See Pl’s. Statement of Undisputed Facts (“Pl.’s SUF”) No. 2, ECF
21   No. 32.   In his deposition, Miller, claimed that the vegetation

22   along the roadway was required to be mowed down to two inches.

23   This opinion was purportedly based on a set of 2020 weed

24   abatement guidelines by the Vallejo Fire Department and the

25   National Fire Protection Association Code Section 17.3.5.3.

26   Boesch Decl., ECF No. 27, Ex. B (Miller Report); Ex. O (Miller
27   Depo. at 16:3-18:24).     But neither supports his claim.   The

28   Vallejo guidelines recommend a defensible space mowed to two
                                        7
1    inches from the ground around structures, but, by contrast, its

2    recommendation for roadway shoulders is only to clear vegetation

3    for ten feet on each side of the road.    Boesch Decl. Ex. P.

4    Similarly, NFPA only says that areas within ten feet of roadways

5    should be cleared of combustible vegetation, without specifying

6    the height to which it must be mowed.    Boesch Decl. Ex. Q.

7    Further, Miller failed to consider the environmental

8    restrictions that applied to biologically sensitive areas on the

9    base.   Boesch Decl. Ex O (Miller Depo. at 61:20-62:20).

10          Plaintiff does not address this in its opposition merely

11   stating that “a genuine dispute of material fact exists as to

12   whether the NFPA standards were violated.”    Opp. at 4.    But as

13   mentioned there is no genuine dispute because the NFPA standards

14   do not say anything about the required height of the vegetation.

15   Plaintiff makes no attempt to further justify the basis for

16   Miller’s opinion.    Accordingly, it is nothing more than a “mere

17   subjective belief[] or unsupported speculation.”     Claar v.

18   Burlington N. R. Co., 29 F.3d 499, 501 (9th Cir. 1994).

19          Plaintiff’s theories of negligence based on improper

20   firefighter tactics and equipment are also only supported by
21   Miller’s opinions.    Pl.’s SUF No. 4.   Miller formed his opinion

22   after watching a video of the response to the fire provided by

23   Travis Air Force Base, which he admitted was difficult to make

24   out.    Boesch Decl. Exh. O (Miller Depo. at 28:22-25).    As

25   Defendant points out, Miller failed to consider all the relevant

26   information, such as the report specifying the equipment used or
27   the firefighters’ depositions detailing their tactics.      Id.

28   (Miller Depo. at 45:15-17; 49:24-51:19; 52:13-53:3).       Thus, his
                                       8
1    opinion was not based on sufficient facts as required by 702(b).

2    Without knowledge of the actual tactics and equipment used,

3    Miller cannot form a reliable opinion about them.

4         For these reasons the Court GRANTS Defendant’s Motion for

5    Summary Judgment on these remaining theories of negligence.3

6                             III.   ORDER

7         For the reasons set forth above, the Court GRANTS IN PART

8    AND DENIES IN PART Defendant’s Motion for Partial Summary

9    Judgment.

10        IT IS SO ORDERED.

11   Dated: May 27, 2021

12

13

14

15   3 Although not argued in their briefs, even if Plaintiff did
     offer sufficient evidence for these theories of negligence,
16   Plaintiff still would not be able to defeat summary judgment as
     none of these theories were sufficiently alleged in the
17   Complaint. See generally Compl. (alleging negligence under:
     (1) California Public Resource Code § 4435 based on negligent
18   maintenance of the vehicle; (2) common law duty to “assure and
     maintain the machines used on the Base [. . .] such that they are
19   in a condition that they would not combust, sparking a fire on
     its property”; (3) under California Health and Safety Code
20   § 13007 by “[causing] the fire on the Base from the engine
     exhaust of a vehicle or machine that spread from the Base to
21   other privately-owned property”; and (4) under California Health
     and Safety Code § 13002 by “discharging onto the Base along its
22   roadway hot metal from an engine exhaust onto the property which
     [caused] a fire”); see also Pena v. Taylor Farms Pac., Inc.,
23   2:13-CV-01282-KJM-AC, 2014 WL 1330754 at *5 (E.D. Cal. Mar. 28,
     2014) (“where the complaint does not include the necessary
24   factual allegations, raising such a claim in a summary judgment
     motion is insufficient to present the claim to the district
25   court.”); Adobe Lumber Inc. v. Hellman, No. CIV 2:05-1510 WBS
     EFB, 2010 WL 760826 at *5 (E.D. Cal. Mar. 4, 2010) (“A plaintiff
26   may not [. . .] add facts as discovery goes along without
     amending the complaint because to do so would read the fair
27   notice requirement out of Rule 8(a) and would seriously undermine
     the rule’s goal of encouraging expeditious resolution of
28   disputes.”)
                                      9
